ZBiﬁtrirt of QEqumhta [F H L E Q

 

Qtuurt of gppeals NOV _ 5 2015
No. 12-CM-1509 DISTRICT OF COLUMBIA
COURT OF APPEALS

JEAN BAPTISTE BADO,

Appellant,

DVM1930-11
V.

UNITED STATES,

Appellee.

BEFORE: Washington, Chief Judge; Glickman, F isher*, Blackburne—Rigsby,
Thompson*, Beckwith, and Easterly, Associate Judges; and Ruiz*, Senior Judge.

ORDER

On consideration of appellee’s petition for rehearing or rehearing en banc, and
appellant’s response thereto, it is

ORDERED by the merits division* that the petition for rehearing is denied; and it
appearing that the majority of the active judges of this court have voted to grant the
petition for rehearing en banc, it is

FURTHER ORDERED that appellee’s petition for rehearing en banc is granted
and that the opinion and judgment of July 16, 2015, are hereby vacated. It is

FURTHER ORDERED that the Clerk shall schedule this matter for argument
before the court sitting en banc as soon as the calendar permits. It is

FURTHER ORDERED that the parties shall ﬁle new briefs as follows: the
appellant’s brief shall be ﬁled on or before December 15, 2015, and appellee’s brief shall
be ﬁled within 30 days thereafter. Appellant may ﬁle a reply brief within 21 days after
appellee’s brief is ﬁled. Each party shall ﬁle ten copies of its briefs. These new briefs
shall be speciﬁcally designed for consideration by and addressed to the en banc court and
shall supersede all briefs previously ﬁled in this appeal.

PER CURIAM

Associate Judge McLeese did not participate in this appeal.

No. 12-CM-1509

Copies to:

Honorable Stuart Nash
Director, Criminal Division

Moses Cook, Esquire

Paul V. Renaud, Esquire

DC Law Students in Court

4340 Connecticut Ave., NW, Suite 100
Washington, DC 20008

Alfred D. Carry, Esquire
Moses Cook, Esquire

DC Law Students in Court
616 H Street, NW, Suite 500
Washington, DC 20001

Elizabeth Trosman, Esquire
Assistant United States Attorney

pii